 Case 5:20-cv-00885-JVS-PD Document 24 Filed 01/07/21 Page 1 of 2 Page ID #:139



 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. EDCV 20-00885-JVS (PD)
13   TROY ALEXANDER SANDERS,
                                             ORDER ACCEPTING REPORT
14                       Petitioner,         AND RECOMMENDATION OF
                                             UNITED STATES MAGISTRATE
15              v.                           JUDGE AND DENYING A
                                             CERTIFICATE OF
16   G. MARSHALL,                            APPEALABLITY
17                       Respondent.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
21   records on file, the Report and Recommendation of United States Magistrate
22   Judge (“Report”), and Petitioner’s Objections to that Report. The Court has
23   engaged in a de novo review of those portions of the Report to which Petitioner
24   has objected. The Court accepts the Report and adopts it as its own findings
25   and conclusions.
26         Further, for the reasons stated in the Report and Recommendation, the
27   Court finds that Petitioner has not made a substantial showing of the denial

28   of a constitutional right or that it erred in its procedural ruling and, therefore,
 Case 5:20-cv-00885-JVS-PD Document 24 Filed 01/07/21 Page 2 of 2 Page ID #:140



 1   a certificate of appealability is denied. See 28 U.S.C. § 2253(c)(2); Fed. R. App.

 2   P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

 3   529 U.S. 473, 484 (2000). Accordingly, the Petition is dismissed without

 4   prejudice.

 5
 6   DATED: January 07, 2021
 7
                                         JAMES V. SELNA
 8                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
